

115 S639 IS: Housing Opportunities Made Easier Act
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 639IN THE SENATE OF THE UNITED STATESMarch 15, 2017Mr. Portman (for himself, Mr. Bennet, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo clarify that nonprofit organizations such as Habitat for Humanity may accept donated mortgage
			 appraisals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Housing Opportunities Made Easier Act or the HOME Act. 2.Exemption from Truth in Lending ActSection 129E(i) of the Truth in Lending Act (15 U.S.C. 1639e(i)) is amended by adding at the end the following:
			
 (4)Rule of construction related to appraisal donationsFor purposes of paragraph (1), if a fee appraiser voluntarily donates appraisal services to an organization described in section 170(c)(2) of the Internal Revenue Code of 1986, such voluntary donation shall be deemed customary and reasonable..